UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-4337


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RIGOBERTO MORALES OCAMPO, a/k/a Rangel Altamirano-Samura,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cr-00061-MR-DLH-1)


Submitted:   January 20, 2016                Decided:   February 10, 2016


Before DUNCAN    and   AGEE,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Joshua B. Carpenter,
Jared P. Martin, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC.,   Asheville,  North   Carolina,  for   Appellant.     Jill
Westmoreland Rose, United States Attorney, Anthony J. Enright,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rigoberto Morales Ocampo, a native and citizen of Mexico,

pled guilty, without the benefit of a plea agreement, to one

count of illegal reentry after removal subsequent to sustaining

an   aggravated     felony      conviction,       in     violation     of    8   U.S.C.

§ 1326(a), (b)(2) (2012).             The district court sentenced Ocampo

to 46 months’ imprisonment, to be followed by a 2-year term of

supervised release.           On appeal, Ocampo argues that his sentence

is   procedurally        unreasonable          because        the    district     court

considered Ocampo’s need for medical treatment in determining

the length of his term of incarceration, in violation of the

Supreme Court’s mandate in Tapia v. United States, 131 S. Ct.
2382 (2011).      Finding no error, we affirm.

     This court reviews any federal sentence for reasonableness,

applying the abuse of discretion standard.                          United States v.

Lymas, 781 F.3d 106, 111 (4th Cir. 2015) (citing Gall v. United

States,    552 U.S. 38,    41   (2007)).           We    first   consider       the

procedural reasonableness of the sentence, which requires us to

evaluate    whether      the    district       court    committed      a    significant

procedural error, such as improperly calculating the Sentencing

Guidelines       range   or     failing    to     appropriately        consider       the

relevant sentencing factors.              Gall, 552 U.S. at 51.             Under this

court’s    precedent,     the    asserted       Tapia    error      pertains     to   the

procedural reasonableness of Ocampo’s sentence, as it alleges

                                           2
that       the    sentencing         court    considered        a   prohibited       18   U.S.C.

§ 3553(a) (2012) factor in determining the defendant’s sentence. *

See United States v. Bennett, 698 F.3d 194, 200 (4th Cir. 2012)

(explaining            that       Tapia    error     is    “a   procedural      error      under

Gall”).

       In Tapia, the Supreme Court held that 18 U.S.C. § 3582(a)

(2012) “precludes sentencing courts from imposing or lengthening

a prison term to promote an offender’s rehabilitation.”                                   Tapia,
131 S. Ct. at 2391.                       Although Ocampo contends otherwise, our

review       of       the    record       reveals   that     defense       counsel   “did     not

object”          at    the    sentencing       hearing      “on     the    grounds     asserted

here,” and therefore, we review the Tapia claim for plain error.

Bennett, 698 F.3d at 199.                    To establish plain error, Ocampo must

demonstrate that (1) the district court erred, (2) the error was

plain, and (3) the error affected his substantial rights.                                     Id.

at 200 (citing United States v. Olano, 507 U.S. 725, 732, 734

(1993)).

       We discern no plain Tapia error on this record.                                     As we

explained in United States v. Lemon, 777 F.3d 170 (4th Cir.

2015),      for        a    Tapia    claim    to    succeed,      the     sentencing      court’s

reference             to    the     defendant’s         rehabilitative       needs     must    be



       *
       Ocampo does not challenge the substantive reasonableness
of his sentence.



                                                    3
causally related to the court’s sentencing determination.                            See

Lemon, 777 F.3d at 174 (marshalling sister circuit authority and

observing that it is “unlikely that a court has committed Tapia

error unless it has considered rehabilitation for the specific

purpose of imposing or lengthening a prison sentence”).                        To the

extent     that        Ocampo’s     medical     needs      were     considered        at

sentencing, it is clear that the court addressed them in ruling

on   Ocampo’s     request    for    a     downward    departure     based    on    U.S.

Sentencing Guidelines Manual § 5H1.4, p.s. (2014).                      But it was

the other, proper § 3553(a) factors — namely, the need for the

sentence    to    reflect     the    seriousness      of    the    offense    and     to

provide both general and specific deterrence — that “motivated

the court’s decision to impose its sentence.”                      Lemon, 777 F.3d

at 175.     We thus reject Ocampo’s contention that there was a

causal connection between the selected sentence and the medical

concerns defense counsel identified to support her request for a

downward    departure.        See    United     States     v.   Naramor,     726 F.3d
1160, 1170       (10th    Cir.    2013)    (rejecting      Tapia    claim    based    on

sentencing court’s consideration of defendant’s need for mental

health treatment, and concluding that court “did not tie the

length    of”    defendant’s      sentence      to   his   needed    mental    health

treatment       but,    rather,    had    “rejected     [d]efendant’s       arguments

that his mental illness warranted leniency”).



                                            4
      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     5